Citation Nr: 1410968	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-47 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic and recurring vaginal infections.


REPRESENTATION

Appellant represented by:	Jonathan Kelly, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to May 1989.  

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Winston-Salem, North Carolina that, in pertinent part, denied service connection for PTSD based on personal/sexual assault and vaginitis.

The Veteran was afforded a personal hearing in January 2012 in Washington, DC before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

The case was remanded for further development by Board decision in July 2012.  Records received as part of the development show additional psychiatric diagnoses.  All pertinent diagnoses must be considered so the issue has been recharacterized as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Review of the record reveals some medical records are located in the electronic file in Virtual VA.  Further consideration of these matters should include consideration of the electronic file.

Following review of the record, the case is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that while assigned to the chow hall at the United States Navy Recruiting Training Center between November 1988 and January 1989, she was raped by an enlisted Navy staff person after he lured her into a storage freezer.  She states that she reported the assault to her commander but was harshly rebuffed and was also denied medical care at the time.  She maintains that she has PTSD as the result of this personal/sexual assault for which service connection should be granted.  

The appellant also contends that after the assault, she developed inflammation and infection in the vaginal area and had to suffer through it until she left the duty station in January 1989.  She avers that upon being seen, she was diagnosed with vaginitis which she continues to suffer to this day for which service connection should also be granted.

The Board observes that the Veteran's detailed statements and testimony specifically place the time frame of the sexual assault between the Christmas and the New Year's holidays between 1988 and 1989.  In this regard, the record contains a service treatment record dated December 28, 1988 showing that she was seen at the Naval Hospital, Orlando Florida for a gynecological evaluation.  The reason given for the visit was to "restart OCP."  Following evaluation, a three-month supply of birth control pills was prescribed.  The appellant was seen again on February 1, 1989 and complained of a yeast infection in the groin area or an infection of the inside of her legs and not the vaginal area.  She related that she had had a PAP smear on December 28, 1988.  She reported last having coitus approximately two months before.  Following examination, the assessment was vaginitis.  She obtained a refill of birth control pills in March 1989.  The Veteran returned to the primary clinic in April 1989 for complaints of dry skin in both inguinal regions since January 1989.  The diagnoses were vaginitis, rule out yeast, trichomonas, and gardnerella.  

A claim for an acquired psychiatric disorder based on sexual trauma was received in April 2007.  Tricare records dated in May 2006 noted a history of anorexia and bulimia.  Axis I diagnoses of PTSD and sexual abuse of adult by other than partner were recorded following a military sexual trauma evaluation in May 2008.  Since that time, the Veteran has received extensive and ongoing counseling and treatment for PTSD due to military sexual trauma.  Other psychiatric disorders, including depression have also been diagnosed.

The Board thus points out that the Veteran has a diagnosis of PTSD that has been clinically related to military sexual trauma.  However, service treatment records, including gynecology reports contemporaneous to the reported rape do not refer to an assault.  The Board observes that to date, the Veteran has not been afforded a VA psychiatric examination for the purpose of determining the origins of her current psychiatric diagnosis and whether it is related to reported military sexual trauma.  As such, the Board is of the opinion that an examination by a psychiatrist is warranted prior to adjudication of the claim for service connection in this regard.  

Additionally, as indicated above, the appellant was indeed treated for vaginitis on at least two occasions during active service.  Post service records reflect that she has continued to be treated over the years for vaginal infections/bacterial vaginosis, etc.   Other records include several Reserve exams where the disorder is not complained of or found.  Thus, there is some question if this is chronic pathology or recurrent occasional episodes.  Moreover, the Board observes that on examination in July 1988, prior to entering active duty in November 1988, a notation was recorded to the effect that she had been treated for yeast infection at age 17 to the present (she was listed as 22 at that time).  The question is thus raised as to whether the appellant had a pre-existing vaginal condition that clearly and unmistakably pre-existed service and whether or not it clearly and unmistakably was aggravated therein. See Wagner v. Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004), Cotant v. Principi, 17 Vet. App. 116 (2003), VAOPGCPREC No. 3-2003 (July 16, 2003).  Moreover, as noted, there remains the question of whether this pathology is acute and episodic or chronic.  These matters must be addressed. 

The Board notes that the appellant was afforded a gynecology examination by a VA physician's assistant in October 2010.  However, this examination is found to be inadequate for rating because the examiner's rationale for the opinion that bacterial vaginosis is not related to service appears to be based on an erroneous factual premise.  The examiner stated that the appellant was treated for bacterial vaginosis while on active duty but that this was not found on a repeat vaginal examination which is not shown to be the case.  Additionally, the examiner was not requested to provide an opinion as to whether chronic vaginal infection clearly and unmistakably pre-existed service, and whether it was aggravated therein.  Furthermore, there was no comment as to whether any of the matters treated in late 1988 and early 1999 might be indicative of a rape having taken place.  Therefore, a current VA examination by a VA gynecologist, to include a medical opinion, is warranted to this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a VA psychiatrist who has not seen her previously, to determine whether the diagnostic criteria for PTSD based on personal/sexual assault or other psychiatric disorder are met.  The examiner must be given access to the Virtual VA.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions.  The examining psychiatrist is requested to particularly consider service treatment records dated between December 1988 and May 1989 to glean any clues as to the sexual assault reported by the Veteran.

Following the evaluation, the examiner must opine whether it is at least as likely as not that a diagnosis of PTSD or other psychiatric disorder is supported by the report of in-service military sexual trauma or other service event.  If the appellant is not diagnosed with PTSD, the examiner must opine whether it is at least as likely as not that any diagnosed psychiatric disorder is related to the appellant's active duty service.  The report of examination should include a detailed narrative with a complete rationale for the opinions provided.  

2.  Schedule the appellant for an examination by a VA gynecologist.  The claims file must be made available to and be reviewed by the examiner.  The examiner should indicate if the claims folder was reviewed.  The examination report should reflect consideration of the Veteran's medical history, current complaints, and other assertions, etc.  Based upon review of the evidence and physical examination, the examiner should provide opinions as to the following:

a) does the clinical evidence reflect that the vaginitis would more appropriately be described as acute and episodic or continuing and chronic?

b) if chronic, does the clinical evidence reflect that the Veteran clearly and unmistakably had chronic and recurring vaginal infection prior to entering active duty?

c) if so, it is at least as likely as not that pre-existing recurring vaginal infections clearly and unmistakably permanently increased in severity during active service beyond natural progression of the underlying disease process? 

d) is it at least as likely as not any chronic vaginal infection first manifested during service to which current and recurring symptoms are attributable?  

e) are the findings recorded in service treatment records potential evidence of sexual trauma, such as rape, or are they not findings likely to be found in such cases?

The findings and well-rationalized opinions for the questions presented should be set forth in detail.

3.  The RO should ensure that the medical reports requested above comply with this remand, especially with respect to the instructions to provide medical opinions.  If a report is insufficient, or if any requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If a benefit is not granted, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


